Per Curiam.
This was an action seeking a temporary writ of prohibition and restraining respondent from enforcing a temporary restraining order issued in Cause Number C-19233 on the docket of the Marion Superior Court, Room No. 3.
Relators have filed in this court their motion to dismiss the action herein for the reason that the cause *548of action brought has been dismissed by the plaintiff. For this reason relators’ motion to dismiss will be sustained.
Action dismissed.
Note. — Reported in 135 N. E. 2d 250.